AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

INFORMATION ASSOCIATED WITH GOOGLE EMAIL
ADDRESSES UNITE2JAMINC@GMAIL.COM,
UNITYJAMUI@GMAIL.COM,
JONESVILLEREALTYFINANCE@GMAIL.COM,

AND PARADISE.QUEST.SM52@GMAIL.COM, SEE
ATTACHMENT A-1

Case No. ISA. (233

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

INFORMATION ASSOCIATED WITH GOOGLE EMAIL ADDRESSES UNITE2JAMINC@GMAIL.COM,
UNITYJAMIT@GMAIL.COM, JONES VILLEREALTYFINANCE@GMAIL.COM, AND
PARADISE.QUEST.SM52@GMAIL.COM, SEE ATTACHMENT A-1

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B-1

YOU ARE COMMANDED to execute this warrant ON OR BEFORE 4/ q j % (not to exceed 14 days)
LC} in the daytime between 6:00 a.m. and 10:00 p.m. at any time in the day or‘night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to William E. Duffin
(United States Magistrate Judge)

XC) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

CO for days (not to exceed 30) LJ until, the facts justifying, the later specific date of

Date and time issued: _| I 7 /) ba Hf FIG mM, MW Ml. GZ bY.

Judge's signature

 

 

City and State: Milwaukee, Wisconsin . William E. Duffin, U_S. Magistrate Judge
ase 2:18-M|- : Filed O AGG dnl GamUdAouMeNt 2

AO 93 (mod. 5/14) Search and Seizure Warrant
 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

31 B-MW~ 2072643 | Qe) 02 , 2018 Pi pm (Zander) Mike

Inventory made in the presence-of:

 

Inventory of the property taken and/or name of any person(s) seized:
t ‘ i - ’ .

a poy

emails for Unityyamile gra ak carr e+ af

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: alali9 Whe

UV sExecuting officer’s signature

 

 

Jenn fer WralkowShe , £1 SA

Printed name and title

 

Subscribed, sworn to, and returned before me this date:
. - of 1

oo

oO mo te oa Dg , Q 4, ‘ / La vt
Date: 4] 4/ / 9 . ( ) Lo woN
, , " Late Sums idnistrate Judge

pistrale Jude

 

 

Depeta Clezs.
Case 2:18-mj-01238-WED Filed 09/04/19 Page 2 oN Document 2

 
ATTACHMENT A-1
Property to Be Searched
This warrant applies.to information associated with Google accounts
unite2jaminc@gmail.com, unityjamii@gmail.com, jonesvillerealtyfinance@gmail.com, and
paradise.quest.sm52@gmail.com that is stored at premises controlled by Google, a company that

accepts service of legal process at 1600 Amphitheatre Parkway in Mountain View, California.

Case 2:18-mj-01238-WED Filed 09/04/19 Page 3 of6 Document 2

‘
ATTACHMENT B-1
Particular Things to be Seized
L Information to be disclosed by Google (the “Provider”)

To the extent that the information described in Attachment A-1 is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs, or
information that has been deleted but is still available to the Provider, the Provider is required to
disclose the following information to the government for each account or identifier listed in
Attachment A, for the time period of January 1, 2014 to the present:

a. The contents of all e-mails associated with the account, including stored or
preserved copies of e-mails sent to and from the account, draft e-mails, the source and destination
addresses associated with each. e-mail, the date and time at which each e-mail was sent, and the
size and length of each e-mail

. b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP addiess
used to register the account, log-in IP addresses associated with session times and dates, account .
status, altemative e-mail addresses provided during registration, methods of connecting, log files,

‘and means and source of payment (including any credit or bank account number);

Cc. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files; _

2
Case 2:18-mj-01238-WED Filed 09/04/19 Page 4of6 Document 2
e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken;

f. All communications, in whatever form, and, other information from Google
Hangouts associated with the account;

g. . All information and documents from Google Docs associated with the account;

h. ’ All files, keys, or other information necessary to decrypt any data produced in an
_ encrypted form, when available to Google; and |

i. For all information required.to be disclosed pursuant to this warrant, the physical
location or locations where the information is stored. | |

The Provider is hereby ordered to disclose the above information to the government within

é

fourteen days of the issuance of this warrant.
"OL Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence, and
instrumentalities of violations of 18 U.S.C. §§ 1343 and .1349; those violations involving
Michael Krill, Eric Murray, Harvey Graham, Wanda Collier, Noami Ratinov, individuals going
by those names as aliases, and others unknown to law enforcement and occurring after January 1,
2014, including, for each account or identifier listed on Attachment A, information pertaining to
the following matters: |
(a) Communications between Krill, Murray, Graham, Collier, Ratinov, and their co-
actors and victims in furtherance of their scheme to defraud their victims.
(b) Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner;

3
Case 2:18-mj-01238-WED Filed 09/04/19 Page 5of6 Document 2
(c) Evidence indicating the email account owner’ s state of mind as it relates to the
crime under investigation;

(d) The identity of the persons who created or used the user ID, including records that
help reveal the whereabouts of such persons.

(e) Files and records that contain financial information, credit card numbers, social
security numbers, bank account numbers, and other’ personal identifiable
information; | .

(f) The identity of the persons who communicated with the user ID about matters
relating to the scheme to defraud described above, including records that help

. Teveal their whereabouts..

4
Case 2:18-mj-01238-WED ‘Filed 09/04/19 Page 6 of 6 Document 2
